Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Specification
The disclosure is objected to because of the following informalities: p. 8, line 10, “wire connectable 109a” should be “wire 109a”.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
a.	Claim 1, line 1, “A” should be “An”;
b.	Claim 1, line 2; and Claim 11, line 2, “the racking device” should be “the external racking device”;
c.	Claim 1, line 6; and Claim 5, line 3, “the shaft” should be “the rotating shaft”;
d.	Claim 1, lines 7 and 10; Claim 2, lines 2-3; Claim 3, line 3; and Claim 15, line 6, “circuit breaker” should be “electrical circuit breaker”;
e.	Claim 1, lines 9-10; Claim 5, line 5-6, and Claim 14, line 5, “the operation” lacks antecedent basis;
f.	Claim 1, line 10, “the status” lacks antecedent basis;
g.	Claim 4, line 3, “electrical” should be “electric”;
h.	Claim 4, line 3; and Claim  8, line 3, “said motor” should be “said electric motor”;
i.	Claim 14, line 3, “the docking” lacks antecedent basis;
j.	Claim 14, line 5, “the device” should be “the external racking device”; and
k.	Claim 15, lines 1-2, “a circuit breaker” should be “an electrical circuit breaker”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 2 and 5; and Claim 15, line 5 each require “an electrical circuit breaker.”  Are these the same are different electrical circuit breakers?
b.	Claim 1, line 9 requires “monitoring means.”  Is monitor means singular or plural?  Claim 3, line 3  has “the monitoring means are . . .” which indicates the monitoring means is plural;
c.	Claim 1, lines 2 and 5; Claim 14, line 4 each require “a cabinet.”  Are these the same are different cabinets?
d.	Claim 1, line 2; Claim 2, line 3; and Claim 14, line 8 each require “racking in.”  Are these the same are different racking ins?
e.	Claim 1, line 2; Claim 2, line 3; and Claim 14, line 8 each require “racking out.”  Are these the same are different racking outs?
f.	Claim 3, line 3, “the switch gear position” lacks antecedent basis.   Does position apply to just the switchgear or to both of the electrical circuit breaker and/or the switchgear?
g.	Regarding claim 5 and Claim 14 (2 places), the phrase "advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);
h.	Claim 12, line 3 requires “monitoring means.”  Is power means singular or plural?  
i.	Claim 12, line 3; and Claim 13, line 2 each require “power means.”  Are these the same are different power means?
j.	Claim 14, lines 3 and 6 each require “docketing module.”  Are these the same are different docking modules?
k.	Claim 1, line 5 and Claim 15, lines 4-5 each require “a racking mechanism.”  Are these the same are different racking mechanisms?	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 8,604,369).
With respect to Claim 1, Greer teaches a[n] external racking device (fig. 1, 100) for remotely racking in and racking out an electrical circuit breaker (col. 4, l. 22) from a cabinet (col. 4, l. 21), the racking device comprising a motor head (102) equipped with an electric motor (102), said electric motor being provided with a rotating shaft (col. 5, l. 23) ended with an adaptor (115), and arranged to be coupled with a racking mechanism (col. 5, ll. 25-26) of an electrical circuit breaker (col. 4, l. 22), so that when driven in rotation, the shaft, depending of rotation, triggers either the racking in (col. 4, ll. 18-23) or the racking out (col. 4, ll. 18-23) of the circuit breaker from the cabinet, the external racking device further comprising monitoring means (116) configured to enable or to disable the operation of the electric motor depending on the status (col. 5, ll. 49-51, able to determine the status based upon the position of the circuit breaker.  Based upon Applicant’s definition of the term “status” (spec. p. 7, ll. 1-5), status “is meant the positioning and the electrical conditions of the circuit breaker. In particular, the status can be, but not limited to, the positioning of the circuit breaker within the cabinet, a close or an open state, the temperature, a usage counter, a maintenance state, and any information coming from the switchgear5 interlocking and signals”; note: there is no claimed requirement for the circuit breaker and/or switchgear to furnish the status to the external racking device) of a circuit breaker (col. 4, l. 22) to be racked in or racked out from a cabinet (col. 4, l. 21).
With respect to Claims 3 and 6-12, Greer further teaches the monitoring means (116) are configured to monitor parameters (col. 5, ll. 49-51) related to the status of the circuit breaker position (col. 5, ll. 50-51) in a cabinet (col. 4, l. 21) (claim 3), the external racking device comprises a human machine interface (fig. 7, Operators Panel Touch Screen) for setting said external racking device (claim 6), the external racking device comprise a wireless remote control (col. 5, l. 57) for controlling the racking in and the racking out operation (claim 7), the external racking device further comprises a chassis (103,105) supporting the motor head, and a control box (109) of the motor (claim 8), the chassis comprises a base (105) provided with at least one upward element (103) extending upwardly from the base and supporting the motor head (claim 9), the motor head is arranged so that its height can be adjusted (using 104) by sliding said motor head along the upward element (claim 10), the external device further comprises wheels 106,107) coupled to the base to permit a wheeled movement of the chassis (claim 11) and the external racking device further comprises power means (see fig. 6) for powering the motor head (claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Zylstra (US 8,395,065).
Greer discloses the claimed invention except for the electric motor is further provided with an electrical torque limiter configured to stop the electrical motor when said motor exerts a torque above a predetermined threshold.  Zylstra teaches the electric motor is further provided with an electrical torque limiter (col. 5, l. 34) configured to stop (col. 5, l. 34) the electrical motor when said motor exerts a torque (col. 5, ll. 23-24) above a predetermined threshold (claim 4), the electrical torque limiter is further configured to constantly evaluate (col. 5, ll. 17-18) the torque exerted by the shaft while the external racking device is in operation (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the electrical torque limiter of Zylstra for the purpose of “when the motor 204 is instructed to stop, the inertia will cause the load (i.e., circuit breaker 100) to continue to move in the direction that it was traveling even after the motor 204 is de-energized. When this occurs, damage to the cradle mechanism can occur or the cradle mechanism can become locked or the motor 204 can become undesirably over-torqued” (col. 5, ll. 34-40).
With respect to Claim 15, Greer teaches a method for racking in (col. 4, ll. 18-23) and/or racking out (col. 4, ll. 18-23) a circuit breaker (col. 4, l. 22) from a cabinet (col. 4, l. 21), and implementing the external racking device according to claim 1 (see rejection of claim 1, above), the method comprising: coupling (col. 5, ll. 24-26) the rotating shaft ended with the adaptor with an electrical circuit breaker (col. 4, l. 22); determining (col. 5, ll. 49-51) the status (col. 5, ll. 49-51, able to determine the status based upon the position of the circuit breaker.  Based upon Applicant’s definition of the term “status” (spec. p. 7, ll. 1-5), status “is meant the positioning and the electrical conditions of the circuit breaker. In particular, the status can be, but not limited to, the positioning of the circuit breaker within the cabinet, a close or an open state, the temperature, a usage counter, a maintenance state, and any information coming from the switchgear5 interlocking and signals”; note: there is no claimed requirement for the circuit breaker and/or switchgear to furnish the status to the external racking device) of the circuit breaker via the monitoring means (using 115).  Greer fails to disclose a racking mechanism; enabling or disabling the operation of the electric motor of the external racking device depending on the status; and operating the rack in or the rack out operation in case the operation of the electric motor is enabled.  Zylstra teaches a racking mechanism (col. 4, l. 16) of an electrical circuit breaker (fig. 1A, 100); enabling or disabling (col. 5, l. 26, “predetermined duration” is enabling to turn on and disabling to shut off) the operation of the electric motor of the external racking device depending on the status (col. 5, l. 21, based upon position) ; and operating the rack in (col. 5, l. 19) or the rack out (col. 5, ll. 19-20) operation in case the operation of the electric motor is enabled (during :predetermined duration” of col. 5, l. 26, the motor is enable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the status of Zylstra for the purpose of “when the motor 204 is instructed to stop, the inertia will cause the load (i.e., circuit breaker 100) to continue to move in the direction that it was traveling even after the motor 204 is de-energized. When this occurs, damage to the cradle mechanism can occur or the cradle mechanism can become locked or the motor 204 can become undesirably over-torqued” (col. 5, ll. 34-40).
Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Ledbetter (US 8,307,545).
Greer discloses the claimed invention except for power means comprise a rechargeable battery associated with a built in charger.  Ledbetter teaches power means (col. 4, ll. 32-33) comprise a rechargeable battery (col. 4, l. 29) associated with a built in charger (col. 4, l. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the rechargeable battery of Ledbetter for the purpose of powering the external racking device “independent of engagement with a wall socket or generator” (col. 4, ll. 30-31).
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Hall (US 2019/0280467).
Greer discloses the claimed invention except for the external racking device further comprises a docking module configured to detect the docking of the external racking device in front of a cabinet.  Hall teaches the external racking device (fig. 1B, 100) further comprises a docking module (150 to perform to “perform one or more racking operations” ¶[0058], ll. 7-8) configured to detect (¶[0058], l. 3, autonomous control to 120) the docking of the external racking device in front (see fig. 1B) of a cabinet (see fig. 1B, cabinet including door 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the docking module of Hall for the purpose of providing a means to detect docking of the external racking device so that a human does not have to have to be present with the switchgear room.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowable over the art of record because the prior art does not teach or suggest that the monitoring means comprise a wire connectable to the circuit breaker and/or the switchgear to be racked in or racked out. The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 2 patentable over art of record.
Suggested Claim Amendments
The Examiner suggests the following proposed claim amendment to address the issues raised in the instant action.  These are similar to the proposed claim amendments that the Examiner has previously provided to the Applicant.

 1. An external racking device for remotely racking in and racking out an electrical circuit breaker from a cabinet, the external racking device comprising a motor head equipped with an electric motor, said electric motor being provided with a rotating shaft ended with an adaptor, and arranged to be coupled with a racking mechanism of [[an]] the electrical circuit breaker, so that when driven in rotation, the rotating shaft, depending of rotation, triggers either the racking in or the racking out of the electrical circuit breaker from the cabinet,
the external racking device further comprising a monitoring means configured to enable or to disable [[the]] an operation of the electric motor depending on [[the]] a status of [[a]] the electrical circuit breaker and/or a switchgear to be racked in or racked out from [[a]] the cabinet, the monitoring means comprises a wire connectable to the electrical circuit breaker and/or the switchgear to be the racked in or the racked out.
2. (Cancel) 
3. The external racking device according to claim 1, wherein the monitoring means [[are]] is configured to monitor parameters related to the status of a position of the electrical circuit breaker and/or a position of the switchgear the cabinet.
4. The external racking device according to claim 1, wherein the electric motor is further provided with an electrical torque limiter configured to stop the electric[[al]] motor when said electric motor exerts a torque above a predetermined threshold.
5. The external racking device according to claim 4, wherein the electrical torque limiter is further configured to constantly evaluate the torque exerted by the rotating shaft while the external racking device is in operation
6. The external racking device according to claim 1, wherein the external racking device comprises a human machine interface for setting said external racking device.
7. The external racking device according to claim 1, wherein the external racking device comprise a wireless remote control for controlling the racking in and the racking out operation.
8. The external racking device according to claim 1, wherein the external racking device further comprises a chassis supporting the motor head, and a control box of the electric motor.
9. The external racking device according to claim 8, wherein the chassis comprises a base provided with at least one upward element extending upwardly from the base and supporting the motor head.
10. The external racking device according to claim 9, wherein the motor head is arranged so that its height can be adjusted by sliding said motor head along the upward element.
11. The external racking device according to claim 8, wherein the external racking device further comprises wheels coupled to the base to permit a wheeled movement of the chassis.
12. The external racking device according to claim 1, wherein the external racking device further comprises a power means for powering the motor head.
13. The external racking device according to claim 12, wherein the power means comprise a rechargeable battery associated with a built in charger.
14. The external racking device according to claim 1, wherein the external racking device further comprises a docking module configured to detect [[the]] a docking of the external racking device in front of [[a]] the cabinet
15. A method for racking in and/or racking out an electrical circuit breaker from a cabinet, and implementing the external racking device according to claim 1, the method comprising:
coupling the rotating shaft ended with the adaptor with [[a]] the racking mechanism of [[an]] the electrical circuit breaker;
determining the status of the electrical circuit breaker via the monitoring means;
enabling or disabling the operation of the electric motor of the external racking device depending on the status; and
 operating the rack in or the rack out operation in case the operation of the electric motor is enabled.
16. (New) The external racking device according to claim 5, wherein the torque is evaluated via measurements of a current feeding the electric motor so that when said current exceeds a predetermined current an operation of the external racking device is interrupted.
17. (New) The external racking device according to claim 14, wherein the docking module is configured to permit the operation of the external racking device only when said device is properly docked to the cabinet
18. (New) The external racking device according to claim 17, wherein the docking module comprises at least one electromagnet configured to maintain the external racking device against the cabinet while operating the racking in or the racking out operation.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,395,065 discloses based on the term “status” being “the positioning of the circuit breaker within the cabinet,”  the sensor 202 senses the position of the circuit breaker 100 to reverse the rotation of the motor “to bring it and the circuit breaker to a sudden stop, preventing the mechanical linkages of the mechanism from locking-up or becoming damaged and avoiding over-torquing the motor” (abstract ll. 13-16).   There is no claimed requirement for the circuit breaker and/or switchgear to furnish the status to the external racking device.  US 7,019,230, 8,156,639, 8,553,394, 8,671,556, 9,520,248, 9,728,942, 10,404,043, 2012/0305369 and 2013/0258103 disclose external rack devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/4/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835